UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 14, 2010 LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED (Exact name of registrant as specified in its charter) Colorado 001-34793 84-1536518 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No.30 Guanghua Street, Xiaojingyu Xiang, Wanbailin District Taiyuan City, Shanxi Province, China P.C. 030024 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (617) 209-4199 Copies to: Darrin M. Ocasio, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 7.01REGULATION FD DISCLOSURE. On September 14, 2010, Longwei Petroleum Investment Holding Limited (the “Company”) held a presentation at the Rodman & Renshaw Annual Global Investment Conference, held at the New York Palace Hotel, NY, New York. The presentation included a power point presentation in the form attached hereto as Exhibit 99.1, and incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d)The following exhibits are filed with this report: Exhibit Number Description Presentation of Longwei Petroleum Investment Holding Limited 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED Dated: September 14, 2010 /s/Michael Toups Name: Michael Toups Title: Chief Financial Officer 3
